Citation Nr: 1543718	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-31 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The appellant served on active duty for training purposes (ACDUTRA) from February 27, 1969, to August 26, 1969, from August 8, 1970, to August 23, 1970, and from June 10, 1972, to June 25, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction lies with the RO in Reno, Nevada.

In March 2014, the appellant testified before the undersigned Veterans Law Judge at the RO in Reno.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disability was not manifested during a period of ACDUTRA and is not otherwise related to a period of ACDUTRA. 


CONCLUSION OF LAW

The criteria for a grant of service connection for left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The appellant's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the appellant satisfies the duty to notify.

VA obtained the appellant's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  The appellant testified to receiving private treatment for his left knee disability.  However, he also testified that he attempted to obtain said records to no avail as they have already been destroyed.  See Board Hearing Transcript (Tr.) at 17.  

Regarding the claim for service connection for a left knee disability, the appellant was not provided a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, as will be discussed in greater detail below, the appellant's assertions that he suffered a left knee injury in service are not credible.  Likewise, there is no credible indication that the appellant's current left knee symptoms are related to his periods of ACDUTRA.  As such, under McLendon, VA was not required to afford the appellant an examination to determine the nature and etiology of any left knee disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).   In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1.  

The appellant testified to injuring his left knee during a period of ACDUTRA, when he was purportedly made to run on the beach.  See Board Hearing Tr. at 10.  The appellant states that he was told that he would need surgery immediately but, because the appellant was in the Naval Reserves, surgery would not be performed.  See id.  The appellant stated that he was placed on light duty because he was unable to walk.  See id.  The appellant reported eventually undergoing a total left knee replacement.  See id at 12.  

The Board finds the appellant's contentions that he suffered a left knee injury in service not credible.   The appellant's STRs document a right, not left, knee injury.  See February 1971 STR (noting right knee pain); June 1972 STR (same); July 1972 STR (noting a right knee meniscectomy).  Indeed, upon separating from his final period of ACDUTRA, physical examination revealed limitation of right knee flexion.  See August 1972 Report of Medical Examination.  Synovitis and arthritis of the right knee were noted.  See id.  No left knee impairment was noted.  Further, the appellant himself, upon separating from his final period of ACDUTRA, stated that "I am in good health except for injured [right] knee."  August 1972 Report of Medical History.  

The Board acknowledges that the appellant is competent to state that he injured his left knee while running during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this instance, the Board finds the appellant's present assertions that he injured his left knee in service not credible.  There is no record of any left knee injury within the appellant's STRs, despite his present statement that he was unable to walk during service.  Had the appellant been unable to ambulate, it is likely that such would have been documented within his STRs.  Further, the appellant himself stated that he was in good health except for a right knee injury.  See August 1972 Report of Medical History.  Despite purportedly being unable to walk due to a left knee injury, the appellant made no mention of such upon separating, despite documenting a right knee injury.  The Board finds the appellant's current assertions not credible.  The appellant did not mention any left knee disability during service and STRs do not document any left knee injury during service.  The first mention of such is 40 years after the fact.  

The appellant filed a claim for service connection for a right knee disability shortly after service.  Despite presently asserting that his left knee was injured during service and that his left knee was to be operated on during service, the appellant elected to file a claim for service connection for a right knee disability only in May 1975.  Indeed, with his May 1975 claim for service connection, there was no mention of a left knee disability.  The appellant waited some 40 years following service to file his claim for service connection for a left knee disability.  

Given the above, the Board finds the appellant's current assertions not credible.  First, despite a purportedly significant injury that apparently rendered the appellant unable to walk, there is no mention of a left knee problems in the appellant's STRs.  Likewise, while a right knee disability was noted upon separation, no such left knee disability was mentioned upon separation.  The appellant himself stated that he was in good condition except for a right knee disability at separation.  This is inconsistent with the appellant's current assertion that he was unable to walk during service because of an in-service left knee injury.  See Cazula v. Brown, 7 Vet. App. 498 (1995) (consistency of evidence to be used in determining credibility).  Further, the appellant filed a claim shortly following service for a right knee disability.  Thus, he was aware that he could have made a claim for service connection for a left knee disability at that time but chose not to.  It seems likely that had the appellant suffered a left knee injury in service, he would have mentioned such upon filing his claim for service connection for a right knee disability in 1975.  Further, he waited some 40 years following service to make a claim for service connection for a left knee disability.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  Given the appellant's inconsistent statements regarding an in-service left knee injury, his lack of any mention of such upon filing a claim in 1975, and the lengthy gap in time between service and his claim, the Board finds the appellant's assertions of an in-service left knee injury not credible.

As the Board finds the appellant's assertions that he suffered a left knee injury in service not credible, service connection for a left knee disability is not warranted.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for a left knee disability is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

Under McLendon, a VA examination is necessary to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The appellant testified to experiencing acoustic trauma as a mortar man.  See Board Hearing Tr. at 3.  He also testified that both hearing loss and ringing in his ears began during one of his periods of ACDUTRA.  See id at 4.  Per McLendon, a VA examination is necessary to determine the nature and etiology of any bilateral hearing loss and tinnitus.  20 Vet. App. at 81.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the appellant's audiological complaints.

The examiner should respond to the following:

(a) Is at least as likely as not (50 percent probability or more) that the appellant's bilateral hearing loss was incurred during his service?

(b) Is at least as likely as not (50 percent probability or more) that the appellant's tinnitus was incurred during his service?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Thereafter, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the appellant, both he and his representative should be furnished a supplemental statement of the case.  The appellant and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


